Citation Nr: 0025315	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability.  

2.  Entitlement to an initial compensable evaluation for 
service-connected genital herpes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1992 to May 
1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The July 1996 rating decision granted service connection for 
genital herpes as noncompensable and denied service 
connection for a skin condition.  The August 1996 rating 
decision continued a noncompensable rating for genital 
herpes.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current skin disability to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
skin disability is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran met the first requirement for a well grounded 
claim because the medical evidence included a diagnosis of a 
current skin disability.  The February 1997 diagnosis was 
acne vulgaris on the chest, several nevi with mild clinical 
atypia, and lichens simplex chronicus of the left axilla, and 
the June 1997 diagnosis was a history of acne, under pretty 
good control.  

The veteran met the second requirement for a well grounded 
claim.  Service medical records showed diagnosis and 
treatment for acne vulgaris, rashes from allergic reactions 
to medications, cystic acne, and dermatitis of the face, 
hands, neck, back, and/or chest at examinations from April 
1993 to October 1995.  A June 1994 pathology specimen also 
revealed a compound nevus of the skin of the left shoulder.  

The claim is not well grounded, however, because the medical 
evidence did not include a nexus opinion relating a current 
diagnosis of a chronic skin disability to active service.  
The only nexus opinions were the veteran's lay statements and 
reports of medical history to examiners.  Unfortunately, a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion that relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the claim of entitlement to service 
connection for a chronic skin disability is not well 
grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a skin disability is 
denied.  



REMAND

The veteran's claim for an initial compensable rating for 
service-connected genital herpes is well grounded.  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thereafter, the 
case will be decided on the merits, but only after the Board 
has determined that VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

In this case, the VA has a duty to assist the veteran in 
obtaining VA treatment records since September 1997, which 
are not included in the record.  Where the VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").

The VA also has a duty to assist the veteran in obtaining a 
new VA examination.  An August 1999 note states that the 
veteran failed to report for more than 4 examinations.  Yet, 
the record does not include any letters or phone contact 
records showing the dates and locations of examinations or 
that the veteran even received notice.  Moreover, the 
veteran's November 1996 statement alleged that he took more 
medication to treat genital herpes because his outbreaks had 
increased in frequency.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  To constitute a 
useful and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  


This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for genital 
herpes since 1996.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  Failure of the 
veteran to report for the scheduled 
examination(s) without good cause could 
result in the denial of the claim(s).  38 
C.F.R. § 3.655 (1999).  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an initial 
compensable rating for genital herpes 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
claim remains in a denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  


5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 

